Exhibit 10.1

 

 

 

 

December 31, 2008

 

Myla P. Lai-Goldman, M.D.

Executive Vice President and Chief Medical Officer

Laboratory Corporation of America Holdings

531 South Spring Street

Burlington, North Carolina 27215

 

Dear Myla:

 

This Letter Agreement confirms that Laboratory Corporation of America Holdings
(the “Company”) has requested that you provide consulting services following the
termination of your employment as Executive Vice President and Chief Medical
Officer to assist the Company during a transition period. This will also confirm
that you have expressed a willingness to provide consulting services subject to
the terms and conditions set forth below:

 

1.

Consulting Services

 

Effective December 31, 2008 (the “Effective Date”), by mutual agreement, you
will retire as Executive Vice President and Chief Medical Officer of the
Company. As of the Effective Date, the Company agrees to engage you to serve as
a consultant to the Company in a non-employee capacity, and you agree to serve
the Company, during the Term, and subject to the terms and conditions set forth
in this Letter Agreement.

 

2.

Term

 

The term of this Letter Agreement shall begin on January 1, 2009 and continue
until April 30, 2009 (the “Term”).

 

3.

Duties

 

Your duties shall include providing consulting advice and assistance in matters
referred to the office of the Chief Medical Officer; providing input and
guidance in other medical, quality control/quality assurance, and business

 

--------------------------------------------------------------------------------

Myla P. Lai-Goldman, M.D.

December 31, 2008

Page 2 of 3

 

 



 

development matters including, as appropriate, participating in meetings and
site visits; and other matters as mutually agreed with the Company.

 

4.

Time Commitment

 

You will be expected to spend ten (10) hours each month during the Term
providing consulting services.

 

5.

Professional Liability Insurance

 

During the Term, the Company agrees to provide insurance/malpractice coverage
under the Company’s professional liability insurance program to defend any
lawsuit arising out of or relating to your performance of services under this
Letter Agreement.

 

6.

Office Expense Reimbursement

 

The Company will provide office and administrative support during the Term, as
needed by you to carry out the duties hereunder.

 

7.

Travel and Entertainment Expenses

 

You shall be reimbursed for reasonable business expenses, including travel and
entertainment expenses, incurred in connection with your performance of
consulting services to the Company during the Term. The Company’s normal
reimbursement policies will apply to these reimbursements.

 

8.

Consulting Fees

 

You shall receive $5,000 per month for the consulting services provided in
connection with this Letter Agreement. In the event that your services exceed
ten (10) hours in any one month, you shall be compensated at a rate of $450.00
per hour for any hour(s) in excess of ten (10) hours. You should track any
excess hours for submission via a written invoice. You expressly recognize and
agree that the consulting fees paid under this Letter Agreement shall not be
deemed to be a payment of any wage and, therefore, are not subject to any
Federal, State, or local wage and/or withholding taxes. You acknowledge and
agree that you will be responsible for the payment of any and all taxes owed on
monies paid under this Letter Agreement.

 

9.

Transition Plan

 

This Letter Agreement is intended to be independent and in addition to the terms
(including, but not limited to, any restrictive covenants) that you previously
agreed to by an agreement dated May 24, 2004 in connection with

 

--------------------------------------------------------------------------------

Myla P. Lai-Goldman, M.D.

December 31, 2008

Page 3 of 3

 

 



 

your appointment as an Executive Officer of the Company. Accordingly, this
Letter Agreement shall not amend, modify, or toll such terms, which shall remain
in full force and effect.

 

10.

Confidentiality

Except in the course of performance of the services required to be performed
hereunder, you shall not at any time, directly or indirectly through another
person or entity, disclose any information related to or concerning the Company
or its business practices that is not readily available to the public or those
in the trade or business of commercial medical testing services.

11.

Termination

Either party may terminate this Letter Agreement upon 30 days prior written
notice. This Letter Agreement will terminate on your death or your disability,
which means your incapacity due to physical or mental illness such that you are
unable to perform the essential functions of your duties under this Letter
Agreement.

The Company very much appreciates your agreement to provide the consulting
services outlined above to help assure a smooth and successful transition.
Please sign a copy of this letter in the space provided below to indicate your
agreement to the terms and conditions set forth above.

 

Very truly yours,

 

/s/ David P. King

David P. King

Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/ Myla Lai-Goldman

Myla P. Lai-Goldman, M.D.

 

 